Citation Nr: 1443037	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  12-00 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for furunculosis.

3.  Entitlement to service connection for a skin disorder, excluding furunculosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 2005 to May 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in August 2013.  A transcript of that hearing has been associated with the claims file.
 
The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that there are VA medical records dated February 2010 to January 2014.  The remaining documents are either duplicative or irrelevant to the issue on appeal.  There are no documents in the Veterans Benefits Management System.

The issue of entitlement to service connection for a skin disorder, excluding furunculosis, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the August 2013 Board hearing and in an August 2013 written statement, the Veteran indicated that he wished to withdraw his appeal for entitlement to service connection for bilateral hearing loss.
	
2.  The Veteran's furunculosis began during service.
CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal have been met with respect to the issue of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 7105 (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  A skin disorder was incurred in active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific errors of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

During his August 2013 hearing, the Veteran and his representative withdrew the appeal for the issue of entitlement to service connection for bilateral hearing loss.  As such, there remains no allegation of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on this issue, and it is dismissed.

Duties to Notify and Assist

With respect to the Veteran's skin disorder claim, because it is granted in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2013).



Law and Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In March 2010 the Veteran was afforded a VA general medical examination.  That examiner noted upon objective examination the presence of eczema, bullous disorder, mixed stages of infection, acne, and folliculitis.  The final diagnosis was skin infection and folliculitis.  No medical opinion regarding a possible relationship between the Veteran's skin disorders and service was provided.  

The Veteran's VA medical records for the relevant time period show current diagnosis of furunculosis of the beltline, armpits and thighs, dermatitis, and eczema.  It is consistently noted in these records that the Veteran's condition began while in service; although it appears that these reports are per the Veteran's statements and not a medical opinion.  The furunculosis diagnosis was confirmed at the Veteran's second VA examination in November 2011.  As requested, that examiner provided an opinion regarding the relationship between the Veteran's furunculosis and possible Gulf War Illness as well as exposure to chemicals while in service.  However, she did not provide an opinion regarding direct service connection. 

The Board notes that initially, the Veteran's service treatment records were unavailable, however, the Veteran submitted a copy of such records.  An original service treatment file was then associated with the claims file in July 2012.  These original records show that the Veteran had no skin conditions at his enlistment examination in April 2005.  The Veteran was then diagnosed with recurrent furunculosis v. hidradentis at his March 2009 separation examination.  

The Board finds that the March 2010 VA examination was inadequate in that it did not provide a nexus opinion with regard to the Veteran's skin conditions.  The November 2011 VA examination was also inadequate in that that examiner also did not provide a medical opinion regarding direct service connection.  Further, the 2011 examiner did not have access to the Veteran's complete service treatment records, which in fact, diagnosed the Veteran with recurrent furunculosis while in service.  

The Board finds that the Veteran was diagnosed with recurrent furunculosis while in service.  He then continued to seek treatment for this condition in 2010.  The Board finds that the continued treatment of the condition since service and the characterization of the Veteran's furunculosis as chronic and recurrent is persuasive on the issue of nexus in case.  In addition, the Veteran has provided competent and credible testimony that the symptoms of his furunculosis have persisted since service.  Resolving doubt in favor of the Veteran, the preponderance of the evidence demonstrates that the Veteran's recurrent furunculosis disorder is related to service. 


ORDER

The appeal for entitlement to service connection for bilateral hearing loss is dismissed.

Service connection for recurrent furunculosis, to include recurrent furunculosis is granted.


REMAND

Although service connection is granted herein for furunculosis, other skin diagnoses are of record, to include skin infections, folliculitis, eczema, bullous disorders, and acne.  No direct or secondary service connection opinion has been provided as to their etiology; nor is it clear if they are related to furunculosis.  Such an opinion is required prior to adjudication of this claim.  38 C.F.R. § 3.159(c)(4) (2013).  

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion regarding the etiology of the Veteran's skin disorders from a VA examiner.  The entire paper and electronic claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  The examiner must provide an opinion, in light of prior examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the Veteran's skin infections, folliculitis, eczema, bullous disorder, and acne are:  1) caused or aggravated by military service; 2) are part of service-connected furunculosis; or 3) are caused or aggravated by the service-connected furunculosis.

2.  Review the report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


